Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Hao Tan (Reg. No. 73,711) on 08/10/2021.

The application has been amended as follows:
1. (Currently Amended) A method for controlling drainage of equipment, the method comprising:
determining that the equipment is in a drain state, wherein the equipment comprises a drain pipe;
detecting whether a floor drain connected to the drain pipe of the equipment is at risk of drainage overflow or a drainage overflow occurs; and
reducing an amount of water discharging from the drain pipe per unit time in response to detecting that the floor drain is at risk of drainage overflow or the drainage overflow occurs;
wherein detecting whether the floor drain connected to the drain pipe of the equipment is at risk of drainage overflow or the drainage overflow occurs comprises:

wherein the image of the drain pipe comprises at least two images of the drain pipe collected at different times, and determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the image of the drain pipe comprises:
determining a change amount of a position of the drain pipe in the at least two images, or determining a difference in image content between the at least two images;
determining that there is a risk of drainage overflow for the floor drain if it is determinedin response to determining that the change amount of the position of the drain pipe in the at least two images exceeds a first threshold, or in response to determining that the difference in image content between the at least two images is greater than a second threshold; and
determining that the drainage overflow in response to determining that the difference in image content between the at least two images is greater than a third threshold.

2. (Previously Amended) The method according to claim 1, wherein detecting whether the floor drain connected to the drain pipe of the equipment is at risk of drainage overflow or the drainage overflow occurs further comprises:
detecting whether the floor drain is at risk of drainage overflow or the drainage overflow occurs according to at least one of following data: a sound around the drain pipe, a water level in the floor drain, and a drain rate of the floor drain.

3. (Canceled).


determining that the floor drain is at risk of drainage overflow in response to determining that a difference between a first sound feature of the sound and a preset second sound feature is not greater than a fourth threshold.

5. (Currently Amended) The method according to claim 2, wherein determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the water level in the floor drain and the drain rate of the floor drain comprises:
determining that the floor drain is at risk of drainage overflow in response to that the water level in the floor drain exceeds a preset position in the floor drain, the drain rate of the floor drain exceeds a first preset rate, or the drain rate of the floor drain is lower than a second preset rate; and
determining that the drainage overflow occurs in response to that the drain rate of the floor drain is lower than a third preset rate.

6. (Currently Amended) The method according to claim 1, wherein the method further comprises:
after reducing the amount of water discharging from the drain pipe per unit time, increasing the amount of water discharging from the drain pipe per unit time in response to determining that the drainage overflow does not occur and the floor drain is not at risk of drainage overflow.

7. (Currently Amended) An apparatus for controlling drainage of equipment, the apparatus comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:

detect whether a floor drain connected to the drain pipe of the equipment is at risk of drainage overflow or a drainage overflow occurs; and
reduce an amount of water discharging from the drain pipe per unit in response to determining that the floor drain is at risk of drainage overflow or the drainage overflow occurs;
wherein to detect whether the floor drain connected to the drain pipe of the equipment is at risk of drainage overflow or the drainage overflow occurs, the processor is further configured to:
detect whether the floor drain is at risk of drainage overflow or the drainage overflow occurs according to an image of the drain pipe;
wherein the image of the drain pipe comprises at least two images of the drain pipe collected at different times, and to determine whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the image of the drain pipe, the processor is further configured to:
determine a change amount of a position of the drain pipe in the at least two images, or determining a difference in image content between the at least two images;
determine that there is a risk of drainage overflow for the floor drain or in response to determining that the change amount of the position of the drain pipe in the at least two images exceeds a first threshold, or or in response to determining that the difference in image content between the at least two images is greater than a second threshold; and
determine that the drainage overflow occurs or in response to determining that the difference in image content between the at least two images is greater than a third threshold.


detect whether the floor drain is at risk of drainage overflow or the drainage overflow occurs according to at least one of following data: a sound around the drain pipe, a water level in the floor drain, and a drain rate of the floor drain.

9. (Canceled). 

10. (Currently Amended) The apparatus according to claim 8, wherein the processor is further configured to:
determine that the floor drain is at risk of drainage overflow in response to determining that a difference between a first sound feature of the sound and a preset second sound feature is not greater than a fourth threshold.

11. (Currently Amended) The apparatus according to claim 8, wherein the processor is further configured to:
determine that the floor drain is at risk of drainage overflow in response to that the water level in the floor drain exceeds a preset position in the floor drain, the drain rate of the floor drain exceeds a first preset rate, or the drain rate of the floor drain is lower than a second preset rate; and
determine that the drainage overflow occurs in response to that the drain rate of the floor drain is lower than a third preset rate.

12. (Currently Amended) The apparatus according to claim 7, wherein the processor is further configured to:
after the amount of water discharging from the drain pipe per unit time is reduced, increase the amount of water discharging from the drain pipe per unit time in response to determining that the drainage overflow does not occur for the floor drain and there is no risk of drainage overflow.


after the amount of water discharging from the drain pipe per unit time is reduced, increase the amount of water discharging from the drain pipe per unit time in response to determining that the drainage overflow does not occur for the floor drain and there is no risk of drainage overflow.

14. (Currently Amended) The apparatus according to claim [[9]]7, wherein the processor is further configured to:
after the amount of water discharging from the drain pipe per unit time is reduced, increase the amount of water discharging from the drain pipe per unit time in response to determining that the drainage overflow does not occur for the floor drain and there is no risk of drainage overflow.

15. (Currently Amended) The apparatus according to claim 10, wherein the processor is further configured to:
after the amount of water discharging from the drain pipe per unit time is reduced, increase the amount of water discharging from the drain pipe per unit time in response to determining that the drainage overflow does not occur for the floor drain and there is no risk of drainage overflow.

16. (Currently Amended) The apparatus according to claim 11, wherein the processor is further configured to:
after the amount of water discharging from the drain pipe per unit time is reduced, increase the amount of water discharging from the drain pipe per unit time in response to determining that the drainage overflow does not occur for the floor drain and there is no risk of drainage overflow.


determining that equipment is in a drain state;
detecting whether a floor drain connected to a drain pipe of the equipment is at risk of drainage overflow or a drainage overflow occurs; and
reducing an amount of water discharging from the drain pipe per unit time in response to determining that the floor drain is at risk of drainage overflow or the drainage overflow occurs;
wherein detecting whether the floor drain connected to the drain pipe of the equipment is at risk of drainage overflow or the drainage overflow occurs comprises:
detecting whether the floor drain is at risk of drainage overflow or the drainage overflow occurs according to an image of the drain pipe;
wherein the image of the drain pipe comprises at least two images of the drain pipe collected at different times, and determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the image of the drain pipe comprises:
determining a change amount of a position of the drain pipe in the at least two images, or determining a difference in image content between the at least two images;
determining that there is a risk of drainage overflow for the floor drain in response to determining that the change amount of the position of the drain pipe in the at least two images exceeds a first threshold, or in response to determining that the difference in image content between the at least two images is greater than a second threshold; and
determining that the drainage overflow occurs in response to determining that the difference in image content between the at least two images is greater than a third threshold.


detecting whether the floor drain is at risk of drainage overflow or the drainage overflow occurs according to at least one of following data: a sound around the drain pipe, a water level in the floor drain, and a drain rate of the floor drain.

19. (Canceled). 

20. (Currently Amended) The non-transitory computer-readable storage medium according to claim 18, wherein the instructions further cause the processor to perform:
determining that the floor drain is at risk of drainage overflow in response to determining that a difference between a first sound feature of the sound and a preset second sound feature is not greater than a fourth threshold.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             

		


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115